Citation Nr: 0828936	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  00-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran had periods of active duty for training between 
July 1960 and June 1962, including a period from June 16, 
1962 to June 30, 1962.

In October 1964, the veteran filed a claim seeking 
entitlement to service connection for a low back disorder.  
In a November 1964 rating decision, the RO denied the claim.  
The veteran appealed the November 1964 rating decision, and 
the Board denied his claim in a June 1965 decision.

In November 1998, the veteran sought to reopen his claim of 
service connection for a low back disorder.  The RO denied 
the claim in a November 1999 rating decision, finding that 
new and material evidence had not been received.  The veteran 
indicated disagreement with the RO's decision and, after 
being issued a statement of the case in December 1999, 
perfected his appeal by means of his submission of a 
substantive appeal (VA Form 9) in January 2000.

In March 2001, the Board reopened the veteran's claim and 
remanded the case for further evidentiary development.  The 
case was returned to the Board where it was denied on a de 
novo basis in a January 2003 decision.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  

In a Memorandum Decision dated April 25, 2006, the Court 
vacated the Board's decision and remanded the case.  The VA 
subsequently filed an appeal of the Court's decision.  In a 
January 10, 2008, Order of the United States Court of Appeals 
for the Federal Circuit, the Court's April 2006 Memorandum 
Decision was upheld.  The veteran's claims folder was 
subsequently returned to the Board.
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As indicated above, in March 2001 the Board reopened the 
veteran's claim and remanded the case for additional 
development.  In its remand instructions the Board requested, 
in part, that the RO "review the entire file and undertake 
any development necessary to comply with the Veterans Claims 
Assistance act of 2000" (VCAA).   Following additional 
development, the Board stated in its January 2003 decision 
that "the Board has carefully considered the provisions of 
the VCAA and the implementing regulations in light of the 
record on appeal, and . . . finds that the development of 
this issue has proceeded in accordance with the provisions of 
law and regulations."  See January 2003 Board decision, page 
4. 

In its April 2006 Memorandum Decision, the Court noted that 
the April 2001 letter sent to the veteran advising him of the 
VCAA was inadequate.  The Court specifically noted that this 
letter "made no mention of what evidence was necessary to 
substantiate his claim" and did not inform him of the need 
for evidence of an in-service injury.  The Court concluded 
that VA failed to provide the veteran with "compliant 
notification as to how to substantiate his claim for service 
connection for a low back disability" and that such lack of 
notice was prejudicial to the veteran.  

On appeal, the United States Federal Circuit stated that any 
error in providing VCAA notice is presumed prejudicial and 
that the Secretary of VA has the burden of rebutting this 
presumption.  

Under the circumstances here presented, the Board finds that 
complete VCAA notice should be provide to the veteran, with a 
copy to his representative. 
Accordingly, the case is REMANDED for the following action:

1. VBA must provide a complete VCAA notice 
letter to the veteran.  Such notice should 
inform the veteran of what evidence is 
necessary to substantiate his claim for 
service connection, and should 
specifically inform him of the need for 
evidence of an in-service injury.  A copy 
of the letter should be sent to the 
veteran's representative.

2.  After completing any additional 
development which is deemed necessary, and 
if warranted by the evidentiary posture of 
the case, VBA should readjudicate the 
issue on appeal. If the benefit sought on 
appeal is denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

